13-2439
         Grant v. Rochester City School District


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                      At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 16th day of May, two thousand fourteen.
 4
 5       PRESENT:    DENNIS JACOBS,
 6                   ROBERT D. SACK,
 7                   GERARD E. LYNCH,
 8                         Circuit Judges.
 9       _____________________________________
10
11       Marilynn Patterson Grant,
12
13                                    Plaintiff-Appellant,
14
15                          v.                                                    13-2439
16
17       Rochester City School District, Jean-Claude
18       Brizard, Superintendent of Schools,
19
20                         Defendants-Appellees.
21       _____________________________________
22
23       FOR PLAINTIFF-APPELLANT:                            Marilynn Patterson Grant, pro se, Rochester, New
24                                                           York (Christina A. Agola, Christina A. Agola,
25                                                           PLLC, Rochester, New York, filed a brief on
26                                                           behalf of Appellant before being relieved).

27       FOR DEFENDANTS-APPELLEES:                           Cara Marie Briggs, Associate General Counsel, for
28                                                           Edwin Lopez-Soto, General Counsel, Rochester
29                                                           City School District, Rochester, NY.
30
 1          Appeal from a judgment of the United States District Court for the Western District of

 2   New York (Telesca, J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Appellant Marilynn Patterson Grant, pro se, appeals the district court’s judgment

 6   dismissing her claims brought under the Age Discrimination in Employment Act of 1967, 29

 7   U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the

 8   New York State Human Rights Law, and 42 U.S.C. §§ 1981 and 1983. We assume familiarity

 9   with the facts and underlying proceedings, which we reference only as necessary to explain our

10   decision to affirm.

11          We review orders granting summary judgment de novo and focus on whether the district

12   court properly concluded that there was no genuine issue as to any material fact and the moving

13   party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

14   321 F.3d 292, 300 (2d Cir. 2003). We are “required to resolve all ambiguities and draw all

15   factual inferences in favor of the [nonmovant] . . . . The inferences to be drawn from the

16   underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

17   light most favorable to the [nonmovant].” Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202 (2d

18   Cir. 1995) (citations omitted). Summary judgment is appropriate “[w]here the record taken as a

19   whole could not lead a rational trier of fact to find for the non-moving party . . . .” Matsushita

20   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

21          Here, an independent review of the record and relevant case law confirms that the

22   district court properly granted summary judgment. We affirm for substantially the same reasons

23   stated by the district court in its order of June 18, 2013.

                                                       2
1          We have considered Grant’s remaining arguments and find them to be without merit.

2   Accordingly, we AFFIRM the judgment of the district court.

3                                             FOR THE COURT:
4                                             Catherine O’Hagan Wolfe, Clerk
5




                                                 3